Citation Nr: 0921671	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case was most recently before the Board in December 
2006, it was remanded for additional evidentiary development.  
It has since returned to the Board for further appellate 
action.  


FINDING OF FACT

The Veteran does not have PTSD currently and has not had it 
at any time during the pendency of this claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, including notice with respect to the disability-
rating and effective-date elements of the claims, by letters 
mailed in March 2004 and January 2007.  Although these 
letters were mailed after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for PTSD.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations, and that treatment records, 
including pertinent VA and private medical records, have been 
obtained to the extent possible.  The Board acknowledges 
that, unfortunately, the Veteran's service medical records 
and personnel records could not be obtained, as they are 
unavailable because they were destroyed in a fire at the St. 
Louis, Missouri, facility of the National Personnel Records 
Center (NPRC) in 1973.  Efforts have been made to locate 
additional service medical records, including morning 
reports.  It is clear that further efforts to obtain service 
medical records would be futile.  Accordingly, the Board will 
proceed with appellate review, mindful that when a veteran's 
records have been lost or are otherwise unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board has considered the Veteran's representative's 
contention that the report of the October 2008 VA examination 
provided in response to the Veteran's claim is inadequate 
because the examiner failed to consider the fact that the RO 
verified the Veteran's stressors.  The examination report 
indicates that the examiner obtained the pertinent history 
from the Veteran, and that the Veteran's claims file was 
available and reviewed.  In addition, the report reflects 
that the examiner fully considered the appropriate DSM-IV 
rating criteria and properly assessed the Veteran's 
symptomatology in light of these criteria.  In the Board's 
opinion, the examination report is adequate for adjudication 
purposes.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD as he suffers from depression, 
hypervigilance, and startle response.  It is the Veteran's 
contention that he incurred PTSD as a result of stressors 
associated with his active service.

On a PTSD questionnaire, the Veteran listed stressors 
including witnessing his wall locker hit during an initial 
strike the first night he was in Vietnam.  He also described 
an event where a young truck driver did not return from a 
convoy and was found the next day riddled with bullets.  He 
also reported that he heard a soldier named Frank Wells 
disputing with another soldier, and then he heard a gunshot.  
After the shooting, he saw a mass of blood when Wells' body 
was carried away.  Finally, the Veteran described an incident 
when the South Vietnamese unit that was supposed to provide 
defense for his unit opened fire on them.  Records from the 
National Archives confirm that Frank Wells died as the result 
of an intentional homicide in October 1968 in Vietnam.  

In response to his claim for service connection, the Veteran 
was afforded a VA examination in December 2002.  At that 
time, the Veteran described similar stressors as above, such 
as seeing the bloody head of Wells and hearing about the 
death of another soldier.  The Veteran also admitted that he 
drank alcohol on a daily basis.  He also noted that he was 
involved in a substance abuse and PTSD treatment program.  
His current complaints included a depressed mood due to 
situational and financial stressors, sleep disturbances, 
startle response, and hypervigilance. However, the Veteran 
denied suicidal ideation, anger, irritability, daily 
intrusive memories and avoidance of Vietnam-related stimuli.  
The examiner performed the Mississippi scale for combat-
related PTSD and found that the Veteran's score was well 
below the cut-off criteria for PTSD and does not support a 
diagnosis of PTSD. 

Upon examination, the Veteran's conversation was logical, 
relevant, and his speech was at a normal rate and tone.  His 
mood was somewhat depressed but the Veteran denied 
hallucinations, delusions, and crying spells.  The Veteran's 
insight was described as limited and his judgment as fair.  
The examiner diagnosed the Veteran with alcohol dependence 
and provided an Axis IV diagnosis of current psychosocial 
stressors relative to social isolation.  The examiner opined 
that although the Veteran experienced some stressors in 
Vietnam, based on his description of the events and the 
available records, the examiner found that he does not meet 
the criteria for PTSD.  Also, while the Veteran reported some 
symptoms consistent with PTSD, namely a startle response and 
some hypervigilance, he did not meet the diagnostic criteria 
for a diagnosis of PTSD.  Moreover, the examiner noted that 
testing results also did not support the diagnosis, and the 
Veteran's alcohol abuse contributed to his emotional 
distress.  His current symptoms did not appear to be related 
to Vietnam but rather to current stressors.

The record also contains a report from the Pennsylvania 
Bureau of Disability Determination from September 2002.  
During a disability examination, the Veteran stated that he 
was nearly killed his first day in Vietnam, that he was fired 
upon by the South Vietnamese, and that his friend got killed.  
Upon examination, the Veteran's affect was slow, depressed, 
and very anxious.  There was no evidence of delusions or 
hallucinations, and he denied current thoughts of hurting 
himself.  A diagnostic impression of PTSD was indicated.

VA outpatient treatment records from 1998 through 2002 
indicate that the Veteran was part of a substance abuse/PTSD 
therapy group and that he was diagnosed with PTSD.  In March 
2001, the Veteran was diagnosed with PTSD.  The examiner 
found that the Veteran met the full criteria for PTSD, the 
major element of his illness being hypervigilance.  

Records from the Pittsburgh Vet Center indicate that the 
Veteran participated in counseling on a weekly basis from 
1999 to 2004.  A letter from a social worker at the center 
reveals that the Veteran reported symptoms of intrusive 
thoughts about the war, social isolation, severe sleep 
disturbances, and continued feelings of anxiety.

The Veteran was afforded another VA examination in October 
2008.  At this examination, the Veteran reported similar 
service-related stressors, including seeing a dent in his 
wall locker from where it was hit by shrapnel, overhearing an 
argument and the subsequent death of Frank Wells where he saw 
some blood, and the incident where the South Vietnamese 
opened fire on the American soldiers.  The Veteran also 
reported chronic daily use of alcohol since the age of 21.  
The examiner noted that the Veteran had been diagnosed with 
PTSD on previous occasions, however, he pointed out that 
these diagnoses were not based on a specific traumatic event 
and there was no psychological testing performed on these 
occasions.  Also, the examiner noted that the previous 
examiners failed to identify a full constellation of symptoms 
that are required for a diagnosis of PTSD.

Upon examination, the Veteran reported poor sleep, anger with 
regard to news reports about the situation in Iraq, and 
having a dream about being called back to Vietnam 2 years 
ago.  The examiner found that the Veteran had not reported 
experiencing any traumatic stressor that meets Criterion A 
for a diagnosis of PTSD.  The Veteran was not reporting any 
reexperiencing, avoidance, or numbing symptoms, or 
hyperarousal symptoms that can be clearly tied to any one 
specific event that he had in service.  The Veteran was also 
administered a number of psychological tests.  The tests 
results suggested that the Veteran suffers from a moderate 
level of depressive symptoms.  While on one test the Veteran 
scored above the minimum for a diagnosis of PTSD, the 
examiner found that in the absence of a specific traumatic 
stressor, the score could not be considered diagnostically 
relevant.

The examiner diagnosed the Veteran with alcohol dependence 
and alcohol-induced mood disorder.  He found that the Veteran 
does not meet the DSM-IV diagnostic criteria for the 
diagnosis of PTSD, either in terms of an identified stressor 
or symptoms.  The examiner pointed out that the Veteran has a 
clear pattern of alcohol dependence for several decades and 
that the symptoms he experiences can be directly attributed 
to his alcohol use.

The Board acknowledges that the Veteran has been diagnosis 
with PTSD by the Pennsylvania Bureau of Disability examiner 
and by a VA psychiatrist who examined him in March 2001.  
After careful consideration, however, the Board concludes 
that the VA examiners' opinions from December 2002 and 
October 2008 that the Veteran does not meet the diagnostic 
criteria for PTSD are more probative than the PTSD diagnoses 
contained in the VA treatment records and prior examinations.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In so finding, the 
Board notes that the October 2008 examiner fully supported 
his diagnoses of alcohol dependence and alcohol-related mood 
disorder and linked them with the Veteran's current 
symptomatology.  At the same time, the examiner provided a 
rationale for why a diagnosis of PTSD is not supportable 
through a thorough discussion of the applicable diagnostic 
criteria, and discounted the Veteran's previous diagnoses of 
PTSD as the examiners failed to perform complete psychiatric 
testing and discuss a full range of PTSD symptomatology.  
Moreover, the opinion of the December 2002 VA examiner also 
supports the finding that the Veteran's symptomatology does 
not meet the criteria for a diagnosis of PTSD.

Accordingly, the Board finds that the Veteran does not have 
PTSD currently and has not had it at any time during the 
pendency of this claim.  Accordingly, service connection is 
not in order for this claimed disability.    See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


